Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 1 of 26 PageID# 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

JIMMY SUTTON,

                Plaintiff,

v.                                                           Civil Action No.

PORTFOLIO RECOVERY ASSOCIATES LLC;
EXPERIAN INFORMATION SOLUTIONS INC.;
EQUIFAX INFORMATION SERVICES LLC; and
TRANS UNION LLC,

                Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, JIMMY SUTTON, by and through his undersigned Counsel,

alleges the following against Defendants PORTFOLIO RECOVERY ASSOCIATES LLC,

EXPERIAN INFORMATION SOLUTIONS INC., EQUIFAX INFORMATION SERVICES

LLC, and TRANS UNION LLC:

                                 PRELIMINARY STATEMENT

        1.      This is an action for actual, statutory, and punitive damages, costs, and attorneys’

fees brought pursuant to the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §§ 1681a–x.

        2.      Plaintiff is the victim of what is now a common crime—identity theft. Fraudsters

used Plaintiff’s personal information to open credit accounts with Synchrony Bank without

Plaintiff’s knowledge or consent. Synchrony eventually referred the fraudsters’ defaulted accounts

to Portfolio for collection.

        3.      Plaintiff has asserted the factual truth—the accounts did not belong to him and he

did not authorize them. Yet Portfolio continues its collection attempts.
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 2 of 26 PageID# 2




       4.        Portfolio also reported the inaccurate account to the Big Three credit reporting

agencies (“CRAs”). Plaintiff disputed the inaccuracies to them as well, to no avail.

       5.        The FCRA demands of reporting agencies like Equifax, Experian, and Trans Union

that they utilize reasonable procedures to assure the maximum possible accuracy of the information

they report. 15 U.S.C. § 1681e(b). When a consumer disputes an item of information, the agency

must investigate the dispute and, if the information cannot be verified, delete it. 15 U.S.C. § 1681i.

       6.        Also when a consumer disputes the accuracy of information with the agencies, they

must transmit that dispute to the entity who furnished the information, here Portfolio Recovery.

Portfolio, the furnisher, must then conduct its own, independent investigation of the dispute. Id. §

1681s-2(b).

       7.        Plaintiff brings claims under Section 1681e(b) against all three reporting agencies

because they reported about Plaintiff inaccurate information regarding the Portfolio account. When

Plaintiff disputed the inaccuracies, the agencies did not reasonably investigate, also violating

Section 1681i.

       8.        The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017). This is particularly

true as to how the CRA Defendants have complied with their now 50-year-old obligation to

conduct a meaningful accuracy investigation. The CRA Defendants have been repeatedly sued by

consumers, sanctions by regulators and reprimanded by both District and Appellate courts to do

more than an automated parroting of what their customer-creditors instruct. Had they followed that

advice and heeded those warnings, the Plaintiff would not have been harmed.




                                                  2
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 3 of 26 PageID# 3




        9.     Likewise, Portfolio violated the FCRA, Section 1681s-2(b), when it received

Plaintiff’s disputes from the agencies and failed to reasonably investigate those disputes. Instead,

discovery will show all Portfolio did was consult its own records about the account and confirm

to the agencies the inaccurate information it was already reporting.

                                 JURISDICTION AND VENUE

        10.    The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C. §

1367.

        11.    Venue is proper in this District and Division because Portfolio maintains its

principal place of business in this District and Division, the violations described in this Complaint

occurred in this District, and the CRA Defendants transact business within this District and

Division.

                                            PARTIES

        12.    Plaintiff Jimmy Sutton is a natural person and a “consumer” as defined by 15 U.S.C.

§ 1681a(c).

        13.    PORTFOLIO RECOVERY ASSOCIATES LLC is headquartered in Norfolk,

Virginia and does business in the Commonwealth of Virginia through its registered agent,

Corporation Service Company, located at 100 Shockoe Slip, Fl. 2, Richmond, Virginia 23219-

4100.

        14.    Portfolio is in the business of debt collection using instrumentalities of interstate

commerce, including the consumer reporting agencies; and it regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due to another.

        15.    Portfolio is a “person,” as defined in 15 U.S.C. § 1681a(b). Upon information and

belief, Portfolio regularly reports and furnishes information to consumer reporting agencies in its




                                                 3
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 4 of 26 PageID# 4




efforts to collect debts from consumers. The information becomes components of consumers’

consumer profiles in determining consumers’ credit worthiness, credit standing and credit

capacity.

        16.     Portfolio is also a “furnisher” of information as defined by the FCRA and caselaw

interpreting the statute.

        17.     Defendant Experian Information Solutions, Inc. is headquartered in California and

does business in the Commonwealth of Virginia through its registered agent located in Richmond,

Virginia.

        18.     Experian is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f), and

it disburses consumer reports to third parties for monetary compensation.

        19.     Defendant Equifax Information Services, LLC is headquartered in Georgia and

does business in the Commonwealth of Virginia through its registered agent located in Richmond,

Virginia.

        20.     Equifax is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f), and

it disburses consumer reports to third parties for monetary compensation.

        21.     Defendant Trans Union LLC (“Trans Union”) is headquartered in Illinois and does

business in the Commonwealth of Virginia through its registered agent located in Richmond,

Virginia.

        22.     Trans Union is a “consumer reporting agency” as defined in 15 U.S.C. § 1681a(f),

and it disburses consumer reports to third parties for monetary compensation.




                                                4
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 5 of 26 PageID# 5




                                 FACTUAL ALLEGATIONS

   Sections 1681e(b) and 1681i(a) of The Fair Credit Reporting Act Require Substantive
 Investigations and Prohibit Mere “Parroting” of the CRA Defendants’ Creditor-Customers

       23.    “Congress enacted FCRA in 1970 out of concerns about abuses in the consumer

reporting industry. See S. Rep. No. 91–517, at 3 (1969); 116 Cong. Rec. 35941 (1970) (statement

of Sen. Proxmire); id. at 36570 (statement of Rep. Sullivan); . . . . In enacting FCRA Congress

adopted a variety of measures designed to insure that agencies report accurate

information.” Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 414–15 (4th Cir. 2001).

“In recognition of the critical role that CRAs play in the credit markets and the serious

consequences borne by consumers because of inaccurate information disseminated in consumer

credit reports prepared by CRAs, Congress placed on a CRA what can only be described as very

high legal duties of care, set forth . . . in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and

1681i(a)(3)(A).” Burke v. Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL

1085874, at *4 (E.D. Va. Mar. 18, 2011).

       24.    “Section 1681e(b) sets forth the CRAs’ overall du[t]y:

       (b) Accuracy of report. Whenever a consumer reporting agency prepares a
       consumer report it shall follow reasonable procedures to assure maximum possible
       accuracy of the information concerning the individual about whom the report
       relates.”
Burke v. Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D.

Va. Mar. 18, 2011).

       25.    Section 1681i(a), on the other, hand requires much more from a CRA after a

consumer has placed it on notice of an inaccuracy through her dispute:

       [I]f the completeness or accuracy of any item of information contained in a
       consumer's file at a consumer reporting agency is disputed by the consumer and the
       consumer notifies the agency directly . . . of such dispute, the agency shall, free of
       charge, conduct a reasonable reinvestigation to determine whether the disputed



                                                 5
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 6 of 26 PageID# 6




       information is inaccurate and record the current status of the disputed information,
       or delete the item from the file . . . before the end of the 30-day period[.]

15 U.S.C. § 1681i(a)(1)(A).

       26.     Section § 1681i(a) imposes “a duty . . . to make reasonable efforts to investigate

and correct inaccurate or incomplete information brought to its attention by the consumer.” Cahlin

v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991). “[T]he term

‘investigation’ is defined as ‘[a] detailed inquiry or systematic examination’ or ‘a searching

inquiry.’” Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1303 (11th Cir. 2016) (citations

omitted).

       27.     It has long been the law that a CRA, such as Experian, Equifax, or TransUnion,

does not fulfill its “grave responsibility” to conduct a reinvestigation of a consumer’s dispute by

merely contacting the creditor who supplied the dispute item. See, e.g., Pinner v. Schmidt, 805

F.2d 1258, 1262 (5th Cir.1986) (concluding it was unreasonable for a credit reporting agency to

contact only the creditor in its reinvestigation of a disputed debt); Collins v. Experian Info. Sols.,

Inc., 775 F.3d 1330, 1333 (11th Cir.), on reh’g sub nom. Collins v. Equable Ascent Fin., LLC, 781

F.3d 1270 (11th Cir. 2015); Carlisle v. Nat’l Commercial Servs., Inc., No. 1:14-cv-515-TWT-

LTW, 2016 WL 4544368, at *9 (N.D. Ga. July 22, 2016), report & recommendation adopted, No.

1:14-cv-515-TWT, 2016 WL 4532219 (N.D. Ga. Aug. 29, 2016) (“[A] reasonable factfinder could

find that merely contacting [the creditor] was not sufficient to determine whether the disputed

information was inaccurate.”).

       28.     That    “grave    responsibility”       imposed   by   the   FCRA      reinvestigation

requirement “must consist of something more than merely parroting information received from

other sources.” Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir.1997).




                                                   6
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 7 of 26 PageID# 7




       29.     As the Fourth Circuit explained in Johnson v. MBNA:

       The key term at issue here, “investigation,” is defined as “[a] detailed inquiry or
       systematic examination.” Am. Heritage Dictionary 920 (4th ed.2000); see
       Webster’s Third New Int'l Dictionary 1189 (1981) (defining “investigation” as “a
       searching inquiry”).

357 F.3d 426, 430 (4th Cir. 2004).

       30.     Further, as the CRA Defendants are aware, this Court has held that even though

the term “investigation” is not used in § 1681e(b), it is clear that Defendants have a duty to conduct

a reasonable initial investigation pursuant to § 1681e(b) as well as § 1681i(a) and that this is

“central” to the CRAs’ duties of care under that portion of the Act:

       This conclusion flows from the plain meaning of both [§1681e(b) and §1681i(a)].
       For example, Section 1681e(b) requires (1) “reasonable procedures” that (2)
       “assure” (3) “maximum possible accuracy.” To “assure” means “to make sure or
       certain: put beyond all doubt.” Webster's Third New International Dictionary 133
       (1993). “Maximum” means the “greatest in quantity or highest degree attainable”
       and “possible” means something “falling within the bounds of what may be done,
       occur or be conceived . . . .” Id. at 1396, 1771. It is difficult to imagine how
       “maximum possible accuracy” could be guaranteed without an adequate
       investigation. Likewise, Section 1681i(a)(1)(A) requires a “reinvestigation,”
       necessarily implying that an “investigation” was required to have been performed
       in the first instance.
Burke, 2011 WL 1085874, at *4.

       31.     It has long been the law – since 1970 in fact – that:

       [W]hen a CRA learns or should reasonably be aware of errors in its reports that
       may indicate systematic problems (by virtue of information from consumers, report
       users, from periodic review of its reporting system, or otherwise), it must review
       its procedures for assuring accuracy and take any necessary steps to avoid future
       problems. Similarly, it should establish procedures to avoid reporting information
       from its furnishers that appears implausible or inconsistent.




                                                  7
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 8 of 26 PageID# 8




Fed. Tr. Comm’n, 40 YEARS OF EXPERIENCE WITH THE FAIR CREDIT REPORTING ACT (July 2011),

at 67.1

          32.     Today, furnishers such as Portfolio and other of the CRA Defendants’ furnishers,

have their own independent duties under the FCRA, principally those found at 15 U.S.C. § 1681s-

2. But while the CRA Defendants’ duties under § 1681e(b) were enacted in 1970 and have

governed since, the duties on furnishers are much recent, enacted on in 1996. THE CONSUMER

CREDIT REPORTING REFORM ACT OF 1996, Pub. L. No. 104-208 (1996).

                           Plaintiff Discovers The CRA Defendants Were
                Inaccurately Reporting Credit Accounts That Did Not Belong To Him

          33.     Sometime during 2017, while Plaintiff was a member of a now-defunct limited

liability company, the other members of the LLC, committed extensive identity theft against the

Plaintiff.

          34.     Plaintiff promptly filed a police report when he discovered the crime.

Consequently, the criminals have since confessed to their crimes against the Plaintiff.

          35.     A subsequent check of Plaintiff’s consumer reports revealed that the fraudsters

opened two accounts with Synchrony Bank.

          36.     Plaintiff has never opened any accounts with Synchrony Bank.

          37.     Subsequently, on a date and time better known to Synchrony Bank and Portfolio,

Synchrony Bank transferred the fraudster’s defaulted accounts to Portfolio for collection.

          38.     Plaintiff has constantly informed Portfolio that his identity was stolen and the

fraudulent debts did not belong to him.



1
   Available at https://www.ftc.gov/sites/default/files/documents/reports/40–years–experience–
fair–credit–reporting–act–ftc–staff–report–summary–interpretations/110720fcrareport.pdf.




                                                  8
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 9 of 26 PageID# 9




        39.     Portfolio has ignored Plaintiff’s documentation that his identity was stolen and the

alleged accounts were fraudulently obtained, and has not only failed to close the accounts, but

steadfastly continued to engage in collection activity against the Plaintiff.

                       Plaintiff Disputes The Inaccuracies With The CRAs

        40.     Having learned that Portfolio inaccurately reported the status of the accounts to the

CRA Defendants, Plaintiff sent disputes to Equifax, Experian, and Trans Union to attempt to have

them remove the inaccuracies from his credit reports.

        41.     Plaintiff sent correspondence to Experian, requesting that Experian verify and

correct the inaccurate, erroneous and unverified representations made by Portfolio on his credit

file.

        42.     In that letter, Plaintiff explained that the Portfolio accounts Experian was attributing

to him were not his and he did not authorize them.

        43.     Plaintiff sent correspondence to Equifax, requesting that Equifax verify and correct

the inaccurate, erroneous and unverified representations made by Portfolio on his credit file.

        44.     In that letter, Plaintiff explained that the Portfolio accounts Equifax was attributing

to him were not his and he did not authorize them.

        45.     Plaintiff sent correspondence to Trans Union, requesting that Trans Union verify

and correct the inaccurate, erroneous and unverified representations made by Portfolio on his credit

file.

        46.     In that letter, Plaintiff explained that the Portfolio accounts Trans Union was

attributing to him were not his and he did not authorize them.




                                                    9
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 10 of 26 PageID# 10




        47.       Subsequent to Plaintiff’s disputes, Equifax, Experian and Trans Union failed to

remove the inaccurate information regarding the Portfolio accounts contained within Plaintiff’s

credit reports.

                           The CRA Defendants Did Not And Do Not
                      Conduct Any Investigation Of Most Consumer Disputes

        48.       Unknown to the Plaintiff until this lawsuit, it has long been the practice of both

TransUnion and Equifax to refuse to perform that statutorily mandated FCRA investigation and

instead delegate all action in response to consumer disputes to a third-party outsource vendor

located overseas. Both Defendants use the same vendor, previously known as Intelenet Global

Services and now as Teleperformace.

        49.       This dispute processing vendor is not hired to perform an actual FCRA

investigation. Instead, its sole responsibility is to read consumer dispute letters, select one of a

handful of common dispute codes from a drop-down menu and then click that code.

        50.       In fact, the CRA Defendants strongly encourage consumers to make disputes

through their online websites. When consumers do so, the consumer has to click one of just a few

available dispute reasons (such as “Not my account.”). The online dispute then is outputted into

the “e-Oscar” system described below without ever touching human hands or being read by human

eyes at Equifax or TransUnion. It gets sent to Defendants’ creditor customer (such as Portfolio)

for its sole review and consideration.

        51.       Here is how it the written mail dispute process actually works: for Equifax, a third-

party document processing company in Atlanta maintains several Post Office boxes for receiving

consumer mail to Equifax such as disputes, requests for a credit file disclosure or other

communication. That mailbox company receives consumer disputes, scans them into a batch of

other disputes.



                                                    10
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 11 of 26 PageID# 11




        52.     TransUnion, on the other hand, receives and scans the mail into batches directly out

of its facility in Eastern Pennsylvania.

        53.     Both Equifax and Trans Union then forward the dispute mail batches to the same

third-party, Teleperformance, based in Mumbai, India. Teleperformance uses low-wage

employees to work quickly to process the consumer dispute letters received from the Atlanta-based

mail company, skimming the letters and selecting one of a handful of codes from a dropdown

menu to best describe the consumer’s detailed dispute information in 2 digits. For example, the

most common relevant code is: “01 Not his/her.”

        54.     Teleperformance agents are not allowed to do any of these things: contact the

consumer; use the telephone or e-mail to investigate; research; contact the furnisher directly; or

take longer than 5 minutes per dispute.

        55.     Equifax and Trans Union have both taken the position in other litigation that they have

no control over the Teleperformance. For example, under oath before another court just this year,

Equifax’s representative employee testified: “Intelenet has no corporate affiliation with Equifax.

Intelenet is not a corporate partner of Equifax. Rather, Intelenet is a company wholly separate from

Equifax and is a party to a contract with Equifax wherein Equifax hired Intelenet to assist Equifax

with various matters. Neither Mr. Negi nor Mr. Singh [the dispute processing agents] are

employees of Equifax.” Miller v. Equifax Info. Serv., Case No. 4:19-cv-584, ECF 47-1 (M.D. Fl.

Sept. 18, 2020). And in its briefing in that same case, Equifax argued, “Courts have determined

that Intelenet is a separate legal entity, not controlled by a party.”




                                                   11
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 12 of 26 PageID# 12




        56.     TransUnion has taken and succeeded with this same position. See, e,g., Wilcox v.

Servis One, Inc., No. 1:19-cv-02545-RDB (D. Md.), ECF 71 (ruling that TransUnion did not have

control or the ability to produce for deposition Indian employees of Intelenet).2

        57.     Regardless of whether or not these statements are correct, both Equifax and Trans

Union believe that they cannot direct, control, manage or reliably influence the employees of their

third-party Indian outsource vendor.

        58.     Equifax and Trans Union themselves did not conduct any reinvestigation of

Plaintiff’s many disputes. Instead, they merely caused them to be removed from their control to

be saved within a database by an overseas data-processing vendor.

     The CRA Defendants Forwarded Plaintiff’s Disputes To Portfolio, Who Did Nothing

        59.     In each instance in which Plaintiff disputed the Portfolio account with the CRAs,

the CRAs forwarded Plaintiff’s disputes to Portfolio using an electronic system called “e-Oscar,”

which is an industry-wide process by which such disputes are electronically communicated to

furnishers and dispute results back to CRAs.

        60.     e-Oscar is also the system by which Portfolio has agreed it will accept such

consumer disputes from the CRAs.

        61.     Under such circumstances, Portfolio became obligated under the FCRA to

investigate Plaintiff’s disputes.




2
  Defendant Experian took a different route, outsourcing its dispute procedures to an affiliated
company, Experian Services Chile, S.A, in Santiago, Chile. Experian long ago lost the argument
that testimony from these dispute agents requires more than a garden-variety Rule 30 notice.
Calderon v. Experian Info. Sols., Inc., 290 F.R.D. 508, 510 (D. Idaho 2013). To the extent Experian
would argue here that it cannot produce its Chilean dispute agents pursuant to a Rule 30 notice,
then Plaintiff will pursue his 1681i failure-to-investigate claim on the same theory—no
investigation was conducted by the CRA—as he alleges against Equifax and Trans Union for their
farming-out of investigations to Teleperformance.


                                                 12
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 13 of 26 PageID# 13




        62.     Plaintiff’s disputes to Portfolio to attempt to have it reinvestigate his complaints

went unanswered, as it still continues its collection activity against Plaintiff.

        63.     Portfolio failed to reinvestigate Plaintiff’s complaints.

        64.     The information furnished by Portfolio to Equifax, Experian and Trans Union was

at all times inaccurate.

        65.     On or about a date better known to Experian and Portfolio, Experian furnished

Plaintiff’s disputes to Portfolio.

        66.     Portfolio failed to reasonably reinvestigate Plaintiff’s disputes that Portfolio

received from Experian in violation of § 1681s-2(b)(1)(A) of the FCRA.

        67.     Defendant Portfolio further violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to

accurately correct and update or delete Plaintiff’s information after receiving Plaintiff’s disputes

from Experian and prior to the commencement of this action.

        68.     Experian responded to Plaintiff’s initial dispute, claiming the information was

reported verified as accurate and the information was updated. This response confirms that

Experian communicated Plaintiff’s dispute to Portfolio.

        69.     Plaintiff sent correspondence to Equifax, requesting that Equifax verify and correct

the inaccurate, erroneous and unverified representations made by Portfolio on his credit file.

        70.     On or about a date better known to Equifax and Portfolio, Equifax furnished

Plaintiff’s disputes to Portfolio.

        71.     Portfolio failed to reasonably reinvestigate Plaintiff’s disputes that PORTFOLIO

received from Equifax in violation of § 1681s-2(b)(1)(A) of the FCRA.




                                                   13
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 14 of 26 PageID# 14




        72.    Defendant Portfolio further violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to

accurately correct and update or delete Plaintiff’s information after receiving Plaintiff’s dispute

from Equifax and prior to the commencement of this action.

        73.    Equifax responded to Plaintiff’s initial dispute, claiming the information was

reported verified as accurate and the information was updated. This response confirms that Equifax

communicated Plaintiff’s dispute to Portfolio.

        74.    Plaintiff sent correspondence to Trans Union, requesting that Trans Union verify

and correct the inaccurate, erroneous and unverified representations made by Portfolio on his credit

file.

        75.    On or about a date better known to Trans Union and Portfolio, TransUnion

furnished Plaintiff’s disputes to Portfolio.

        76.    Portfolio failed to reasonably reinvestigate Plaintiff’s disputes that Portfolio

received from Trans Union in violation of § 1681s-2(b)(1)(A) of the FCRA.

        77.    Defendant Portfolio further violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to

accurately correct and update or delete Plaintiff’s information for a period of time subsequent to

receiving Plaintiff’s dispute from Experian and prior to the commencement of this action.

        78.    Trans Union responded to Plaintiff’s initial dispute, claiming the information was

reported verified as accurate and the information was updated. This response confirms that

TransUnion communicated Plaintiff’s dispute to Portfolio.

        79.    Plaintiff sent correspondence directly to Portfolio, requesting that Portfolio verify

and correct the erroneous and unverified representations made by Portfolio in his credit file.




                                                 14
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 15 of 26 PageID# 15




        80.       Upon the Plaintiff’s request for verification and correction, and in accordance with

its standard procedures, Portfolio did not evaluate or consider any of Plaintiff’s information, claims

or evidence and repeatedly failed to reinvestigate the matter.

        81.       Portfolio failed to conduct even a cursory investigation by failing to analyze

additional information that would have confirmed the veracity of Plaintiff’s disputes.

        82.       By its actions as described herein, Portfolio furnished communicated false credit

information in an attempt to oppress and harass Plaintiff into paying more money that what

Plaintiff actually owed.

                                    Plaintiff Suffered Actual Harm

        83.       Defendants have continued to report the erroneous Portfolio account on the

Plaintiff’s credit report, despite being notified that Plaintiff was not the debtor and a victim of

identity theft.

        84.       Plaintiff has been attempting to resolve these matters with Defendants for over one

year and his credit was significantly destroyed by Defendants’ failure to correct the inaccurate

reporting.

        85.       As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

              a. Stress associated with multiple denials for personal loans, credit cards, and delays

                  in applying for future lines of credit;

              b. Monies lost by attempting to fix his credit, e.g. communication costs, postage for

                  disputes;

              c. Loss of time attempting to cure the error;




                                                     15
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 16 of 26 PageID# 16




              d. Mental anguish, stress, aggravation, and other related impairments to the enjoyment

                 of life.

        86.      Stress associated with hundreds of hours attempting to resolve this matter in the

last year.

                                 Defendants’ Conduct Was Willful

        87.      The FCRA allows for a remedy for a “willful” violation. A willful act or violation

includes, “not only knowing violations of [the statute], but reckless ones as well.” Safeco Ins. Co.

of Am. v. Burr, 551 U.S. 47, at 57 (2007). A “reckless” action includes conduct whereby “the

company ran a risk of violating the law substantially greater than the risk associated with a reading

that was merely careless.” Id. at 69.

        88.      Proof of willfulness includes, for example, “evidence that other consumers have

lodged complaints similar to” the one made by the Plaintiff and a failure to make the correction

right away. Dalton, 257 F.3d at 418; Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 151 (4th Cir. 2008).

        89.      As detailed above, the FCRA section at issue here, and informative guidance, have

been around now for over 50 years. The language of § 1681e(b) has not changed. The CRA

Defendants’ dispute investigation obligations under § 1681i(a) have not changed. The FCRA’s

caution of Defendants’ “grave responsibilities” to ensure accuracy has not changed.

        90.      The CRA Defendants have received many thousands of disputes and other

complaints regarding the creditors at issue in this case – sufficient to require a reasonable company

to at least examine or investigate further before blindly accepting further reporting.

        91.      Just in federal court alone, during the last decade the creditor-furnishers disputed

by Plaintiff has had to defend collectively over 1,000 consumer lawsuits.




                                                  16
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 17 of 26 PageID# 17




       92.     In many or even most of these FCRA lawsuits brought by a consumer, one or more

of the CRA Defendants was a named co-defendant.

       93.     The CRA Defendants knew or should have known of this litigation history. They

use and have access to PACER to investigate and monitor such consumer complaints.

       94.     The CFPB has maintained a Consumer Complaint database since 2017. It receives

a small percentage of the total consumer credit reporting complaints made nationwide, as many

multiples more are made directly to the Defendants, and/or to other government agencies,

attorneys, or non-profit organizations.

       95.     Each Defendant regularly receives unredacted consumer dispute details from this

database.

       96.     Since the database began accepting complaints in 2017, the CFPB has sent

hundreds of thousands of consumer credit reporting complaints to Equifax.

       97.     Since the database began accepting complaints in 2017, the CFPB has sent

hundreds of thousands of consumer credit reporting complaints to Experian.

       98.     Since the database began accepting complaints in 2017, the CFPB has sent

hundreds of thousands of consumer credit reporting complaints to Trans Union.

       99.     Further, over 35,000 of the CFPB complaints against Equifax, more than 33,000

complaints as to Experian, and just shy of 38,000 against TransUnion were based largely on their

failure to reasonably investigate consumer disputes.

       100.    Portfolio has nearly 400 such complaints.

       101.    Just in the last 12 months alone, Experian, Equifax, and TransUnion have each been

sued on by consumers alleging their violation of the FCRA over 2,000 times. Most of these alleged

that the Defendant violated § 1681i(a) by failing to conduct a lawful reinvestigation of the




                                                17
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 18 of 26 PageID# 18




consumer’s accuracy dispute. This complaint history has been true for nearly every year over the

last decade.

       102.    While the thousands of consumer complaints and hundreds of thousands of

consumer disputes alone would have put Defendants on notice of the failures of their dispute

investigation procedures in ensuring accuracy, numerous Federal District and Circuit Courts have

placed the CRA Defendants on notice that they may not merely “parrot” what their creditor-

customer tells them if the consumer had provided a substantive and detailed dispute.

       103.    Experian and Equifax have had actual notice from numerous other courts that their

blind ACDV “parroting” was unlawful. See, e.g., Centuori v. Experian Info. Sols., Inc., 431 F.

Supp. 2d 1002, 1008 (D. Ariz. 2006) (“‘The grave responsibility imposed by [the FCRA] must

consist of something more than merely parroting information received from other sources.’”);

Schweitzer v. Equifax Info. Sols. LLC, 441 F. App’x 896, 904 (3d Cir. 2011); Pourfard v. Equifax

Info. Sols. LLC, 2010 WL 55446 (D. Or. Jan. 7, 2010) (“[T]he caselaw is clear that a reporting

agency does not act reasonably under the FCRA by deferring entirely to another source of

information.”); Bradshaw v. BAC Home Loans Servicing, LP, 816 F. Supp. 2d 1066, 1073-74 (D.

Or. 2011)(“[Equifax] instead utilized an automated dispute system to verify the accuracy of

plaintiffs' account. Many courts, including this one, have concluded that where a CRA is

affirmatively on notice that information received from a creditor may be suspect, it is unreasonable

as a matter of law for the agency to simply verify the creditor's information through the ACDV

process without additional investigation.”).

       104.    Equifax has even been warned by its home District Court, the Northern District of

Georgia, which detailed:

       Equifax argues that the creditor is the party responsible for investigating the
       dispute, once notified of it by the reporting agency. 15 U.S.C.A. § 1681s-2(b)



                                                 18
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 19 of 26 PageID# 19




         (1998). According to Equifax, the reporting agency’s duty under § 1681i is fulfilled
         once it forwards the complaint to the creditor, the entity in the best position to
         undertake an accurate investigation. Under § 1681s-2(b), furnishers of information,
         such as creditors, have certain duties to investigate consumers’ disputes. Yet, this
         does not end the inquiry, or establish that the reporting agency has no responsibility
         beyond serving as a conduit for consumers’ complaints.
         To the contrary, a credit reporting agency does not conduct a reasonable
         investigation by deferring entirely to another source of information. “In a
         reinvestigation of the accuracy of credit reports, a credit bureau must bear some
         responsibility for evaluating the accuracy of information obtained from
         subscribers.” Stevenson, 987 F.2d at 293. The FCRA “places the burden of
         investigation squarely on” the reporting agency. Id.; see also Henson v. CSC Credit
         Servs., 29 F.3d 280, 286-87 (7th Cir. 1994); Swoager v. Credit Bureau, 608 F.Supp.
         972, 976 (M.D. Fla.1985).
Sampson v. Equifax Info. Servs., LLC, No. CIV.A. CV204-187, 2005 WL 2095092, at *5 (S.D.

Ga. Aug. 29, 2005).

         105.   TransUnion has long been on even clearer notice. The seminal Circuit Court

decision addressing § 1681i(a) and finding that a CRA does not conduct a reasonable

reinvestigation of a consumer’s substantive dispute if it merely “parrots” its creditor-customer was

a TransUnion case. Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir. 1997).

TransUnion’s notice was so substantial that one District Court instructed the jury in a § 1681i(a)

trial:

         In assessing the issue of notice to Trans Union, you are instructed that, on several
         occasions since 1997, decisions of federal courts have informed . . . that the Fair
         Credit Reporting Act’s Requirement for a reasonable reinvestigation must consist
         of something more than simply the parroting of information received from other
         sources and/or that a credit reporting agency does not act reasonably by deferring
         entirely to another source of information, such as a creditor.

Mullins v. Equifax Info. Servs., LLC, CIV. 3:05CV888 (E.D. Va. Aug. 27, 2007)

         106.   Defendants have also been repeatedly criticized by Federal and state regulators, and

consumer groups for the refusal or failure to conduct substantive reinvestigations.




                                                   19
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 20 of 26 PageID# 20




       107.    In 2015, a large group of state Attorneys General forced a consent order from the

CRA Defendants by which they were required to develop procedures necessary to comply with

the FCRA.3 The AG Settlement required amongst many changes and mandates that the Defendant

comply with § 1681i(a).

       108.    The AG Settlement also required the CRA Defendants to conduct significant

research and data gathering – even creating a “working group” to address these issues, and to

develop special procedures to handle disputes as in this case. Notwithstanding these requirements,

the Defendants did not meaningfully comply with the AG Settlement in these regards.

       109.    Defendants are also aware of substantive and detailed criticism by public interest

groups about their automated dispute system. For example, in 2009, the National Consumer Law

Center (“NCLC”), the organization that publishes the leading egal treatise in this field, also

published a scathing research paper detailing the actual process followed by Defendants when a

consumer makes a dispute. That report was updated in 2019. AUTOMATED INJUSTICE REDUX Ten

Years after a Key Report, Consumers Are Still Frustrated Trying to Fix Credit Reporting Errors,

National Consumer Law Center, February 2019. (“NCLC Report”).4

       110.    The NCLC Report summarized its context:

       Ten years ago, the National Consumer Law Center (NCLC) issued Automated
       Injustice: How a Mechanized Dispute System Frustrates Consumers Seeking to Fix
       Errors in their Credit Reports, the landmark report on the serious dysfunctions in
       the American credit reporting system. Since then, the Consumer Financial
       Protection Bureau (CFPB) began exercising supervision authority over the Big
       Three credit bureaus (Equifax, Experian and TransUnion), and started the difficult
       task of compelling them to reform their procedures and practices. A coalition of
       more than 30 state Attorneys General reached a breakthrough settlement with the
       credit bureaus in 2015, requiring an array of reforms. Despite these very laudable
       achievements, the credit bureaus and the companies that supply them with

3
  Available at https://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-
Releases/Consumer-Protection/2015-05-20-CRAs-AVC.aspx.
4
  Available at https://www.nclc.org/images/pdf/credit_reports/automated-injustice-redux.pdf.


                                                20
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 21 of 26 PageID# 21




       information still have serious problems in ensuring the accuracy of credit reports,
       affecting millions of American consumers. The dispute process required by the Fair
       Credit Reporting Act (FCRA) that was intended to fix these problems remains
       ineffective and biased.
       111.    Among many of the Defendants’ accuracy failures, the NCLC Report discovered:

               •   Insufficient Information Conveyed and Considered in
                   Investigation. Credit bureaus use the highly automated e-OSCAR
                   system to convey disputes to furnishers, primarily using shorthand two-
                   or three-digit codes, and at most only a line or two of text in a minority
                   of instances. The credit bureaus use the same four or five codes over
                   80% of the time.

               •   Failure to Transmit Information Submitted by the Consumer.
                   Credit bureaus failed to send supporting documentation submitted by
                   consumers to furnishers, in clear violation of the FCRA.

               •   Perfunctory Credit Bureau Investigations. Credit bureaus limit the
                   role of their employees who handle disputes, or of the foreign workers
                   employed by their offshore vendors, to little more than selecting these
                   two or three digit codes. Workers do not examine documents, contact
                   consumers by phone or email, or exercise any form of human discretion
                   in resolving a dispute.

               •   Credit Bureaus Always Side with Furnishers. Credit bureaus are
                   universally biased in favor of furnishers and against consumers in
                   disputes. In a practice known as “parroting,” credit bureaus blindly
                   adopted the response of the furnisher without performing any
                   independent review.

NCLC Report at 6.

       112.    Despite the notice and judicial, regulatory and public interest criticism, Defendants

have refused to change their dispute investigation process because it would cost too much money

to do so.

       113.    Defendants’ procedures imposed on the Plaintiff and similarly situated consumers

an unjustifiably and unreasonable risk of harm that could have been mitigated or avoided with just

modest imposition.




                                                 21
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 22 of 26 PageID# 22




                                      CLAIMS FOR RELIEF

             COUNT 1: AGAINST EXPERIAN, EQUIFAX, AND TRANSUNION
                         Violation of § 1681e(b) of the FCRA

          114.   The Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          115.   Defendants Experian, Equifax, and Trans Union willfully violated 15 U.S.C. §

1681e(b) by failing to establish or to follow reasonable procedures to assure maximum possible

accuracy in the preparation of the consumer report and consumer files they published and

maintained concerning the Plaintiff.

          116.   As a result of this conduct, action and inaction of Experian, Equifax and

TransUnion, the Plaintiff suffered damage by loss of credit, loss of the ability to purchase and

benefit from a credit, reduction in credit scores, reduction in lines of credit, and denial for various

financial products, the mental and emotional pain and anguish and the humiliation and

embarrassment of having to borrow money and offer explanations for why she lost the ability to

benefit from credit.

          117.   Further, after the Plaintiff's details disputes put them on notice of likely

inaccuracies and reasons to doubt the correctness of the reporting of their creditor-customers, both

Equifax and TransUnion ignored such information and did not use any human or substantive

review to confirm and verify that its procedures were ensuring maximum possible accuracy of the

Plaintiff's credit reports.

          118.   Each defendant furnished multiple consumer reports to third parties containing the

inaccurate tradeline information and each Defendant did so after receiving notice of these

inaccuracies.




                                                   22
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 23 of 26 PageID# 23




          119.   Experian, Equifax and Trans Union’s conduct, action and inaction was willful,

rendering them liable for punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n.

          120.   As a result of Experian, Equifax, and Trans Union’s violations of 15 U.S.C. §

1681e(b), the Plaintiff is entitled to recover his actual damages pursuant to 15 U.S.C. § 1681n

and/or § 1681o, or in the alternative her statutory damages of $1,000 pursuant to 15 U.S.C. §

1681n.

          121.   The Plaintiff is entitled to recover costs and attorney’s fees from Equifax and Trans

Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

             COUNT 2: AGAINST EXPERIAN, EQUIFAX, AND TRANSUNION
                          Violation of § 1681i of the FCRA

          122.   The Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          123.   Experian, Equifax and TransUnion willfully violated 15 U.S.C. § 1681i by failing

to delete inaccurate information in the Plaintiff’s consumer file after receiving actual notice of

such inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all relevant

information to Plaintiff’s creditors and/or creditors’ attorneys; by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s credit file; and by

relying upon verification from a source it has reason to know is unreliable.

          124.   Further, both Equifax and Trans Union violated Section 1681i by conducting no

investigation at all. Section 1681i demands that when Plaintiff notified each CRA directly of his

disputes, that party—the consumer reporting agency who received the disputes—must investigate

those disputes. The statute does not contemplate someone other than Equifax or Trans Union

conducting the investigation.



                                                   23
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 24 of 26 PageID# 24




       125.       Yet, both Equifax and Trans Union used an unrelated third-party, Intelenet, over

which neither CRA has control to conduct its investigations. Intelenet is not, in the words of the

statute, “the [consumer reporting] agency” to whom Plaintiff disputed. Equifax and Trans Union

therefore violated 1681i on this basis because they sent Plaintiff’s disputes away to a company that

was not their controlled agent rather than investigating them as required.

       126.       As a result of Defendants’ violations of 15 U.S.C. § 1681i, the Plaintiff is entitled

to recover her actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o, or in the alternative

her statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.

       127.       Defendants’ conduct, action, and inaction was willful, rendering each Defendant

liable for actual or statutory damages, and punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n.

       128.       The Plaintiff is entitled to recover costs and attorneys’ fees from Experian, Equifax,

and Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

§ 1681o.

                        COUNT 3: AGAINST DEFENDANT PORTFOLIO
                          Violation of § 1681s-2(b)(1)(A) of the FCRA

       129.       The Plaintiff realleges and incorporates the foregoing paragraphs above as if fully

set out herein.

       130.       Defendant Portfolio violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully

conduct a reasonable investigation of the Plaintiff’s dispute after said dispute was furnished to

Portfolio by Experian, Equifax and Trans Union.

       131.       As a result of this conduct, action and inaction of Portfolio, the Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

credit scores, reduction in lines of credit, and denial for various financial products, the mental and



                                                    24
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 25 of 26 PageID# 25




emotional pain and anguish and the humiliation and embarrassment of having to borrow money

and offer explanations for why he lost the ability to benefit from credit.

          132.   Portfolio’s conduct, action and inaction was willful, it liable for actual or statutory

damages, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n.

          133.   The Plaintiff is entitled to recover costs and attorneys’ fees from Portfolio in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                       COUNT 4: AGAINST DEFENDANT PORTFOLIO
                         Violation of § 1681s-2(b)(1)(E) of the FCRA

          134.   The Plaintiff realleges and incorporates the foregoing paragraphs as if fully set out

herein.

          135.   Defendant Portfolio violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to accurately

correct and update or delete Plaintiff’s information after receiving Plaintiff’s dispute from

Experian, Equifax, and Trans Union and prior to the commencement of this action. This failure to

correct Plaintiff’s information resulted from Portfolio’s failure to investigate as articulated herein,

after Portfolio received notice of Plaintiff’s dispute from Experian, Equifax, and TransUnion.

          136.   As a result of this conduct, action and inaction of Portfolio, the Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

credit scores, reduction in lines of credit, and denial for various financial products, the mental and

emotional pain and anguish and the humiliation and embarrassment of having to borrow money

and offer explanations for why he lost the ability to benefit from credit.

          137.   Portfolio’s conduct, action and inaction was willful, it liable for actual or statutory

damages, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n.



                                                   25
Case 2:20-cv-00621-RBS-RJK Document 1 Filed 12/10/20 Page 26 of 26 PageID# 26




        138.    The Plaintiff is entitled to recover costs and attorneys’ fees from Portfolio in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                        JURY DEMAND

        139.    Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by

jury of all issues triable by jury.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for actual, statutory and punitive damages

against Defendants; for his attorneys’ fees and costs; for prejudgment and post-judgment interest

at the judgment rate; specific performance and injunctive relief; and such other relief the Court

deemsjust and proper.

December 10, 2020.

                                                      Respectfully Submitted,
                                                      JIMMY SUTTON,

                                                      By:     /s/ Leonard A. Bennett
                                                      Leonard A. Bennett, VSB #37523
                                                      Craig Marchiando, VSB #89736
                                                      CONSUMER LITIGATION ASSOCIATES, P.C.
                                                      763 J. Clyde Morris Blvd., Suite 1-A
                                                      Newport News, VA 23601
                                                      (757) 930-3660 – Telephone
                                                      (757) 930-3662 – Facsimile
                                                      lenbennett@clalegal.com
                                                      craig@clalegal.com




                                                 26
